Citation Nr: 1131191	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  04-17 226	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for residuals of a jaw fracture (jaw disability). 

2.  Entitlement to service connection for type II diabetes mellitus, claimed as due to Agent Orange exposure. 

3. Entitlement to service connection for a bilateral eye disability, to include as secondary to diabetes mellitus. 

4. Entitlement to service connection for a headache disorder. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1968 to August 1971 and from October 1972 to October 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Cleveland RO.  In December 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In January 2008 the Board remanded the case for additional development.

The appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

Pursuant to the Board's January 2008 remand the RO: (1) Provided the Veteran with VCAA compliant notice; (2) rendered an administrative determination regarding whether injuries the Veteran sustained in a truck accident in service were in the line of duty (or due to his own willful misconduct); (3) secured Social Security Administration (SSA) records; and (4) arranged for a VA nexus examination in the matter of service connection for headaches.  However, the Board notes that additional development is needed prior to appellate consideration of these matters.

	Diabetes mellitus

The Veteran alleges a presumptive theory of entitlement to service connection for diabetes; he claims that such disability resulted from his exposure to Agent Orange along the demilitarized zone (DMZ) in Korea.  To date there has been no development to verify his allegations.  His service personnel (201) file documents that he served in Korea from August 22, 1969 to September 21, 1970.  His military occupational specialty (MOS) was field wireman, and his assigned unit was H&S Battery, 1/42nd Artillery, 4th USAMICOM.  In previous correspondence and hearing testimony he reported that he was stationed at Camp Page in Chunchon, South Korea and that his unit frequently made deliveries to artillery units stationed along the DMZ.  He related that he occasionally stayed a night or two near the DMZ on such trips.     

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam, and specifically when there is an allegation of exposure to herbicides along the DMZ in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  Review of that section reveals that the Veteran's unit is not listed among those that were determined by the Department of Defense (DoD) to have served along the DMZ between April 1968 to July 1969 (when herbicides were used).  Therefore, to substantiate his claim the evidence must affirmatively show that he served at (was in) the DMZ (during a period contemporaneous with defoliant spraying).  When the Veteran alleges service in the DMZ during that date range and was assigned to a unit not listed, the section calls for further development pursuant to Subpart ii, Chapter 1, Section D.15.b 

While records show that the Veteran's tour in Korea began in August 1969 (one month after the DoD cut-off date for documented herbicide spraying), it is alleged that by virtue to his presence in recently sprayed areas along the DMZ the Veteran was exposed to residual herbicide still on the ground.  Accordingly, further development to verify the Veteran's allegation that he made frequent trips to the DMZ and was thus exposed to herbicides is indicated.  

      Headaches and jaw disability 

As was previously noted, the Veteran alleges that he has headaches and a jaw disability as residuals of a jaw fracture he sustained in service (when he attempted suicide by jumping in front of a moving truck).  The injuries were initially determined to not have been sustained in the line of duty, but due to willful misconduct (a determination non-binding on VA).  Pursuant to the Board's request, in a December 2010 Administrative Decision the RO determined that the Veteran's injuries were not the result of his own willful misconduct, but were incurred in the line of duty.  Hence, service connection may be established for any disabilities sustained in the accident.  

Notably, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's remand the RO scheduled the Veteran for VA examinations in October 2009 and February 2011.  The opinion on October 2009 examination is inadequate because it is based on (and includes rationale citing) an inaccurate factual history provided by the Veteran which is contradicted by medical evidence of record. [He denied headaches prior to the accident in service at that time].  The February 2011 examiner opined that she could not determine whether the Veteran's current headaches were related to the headaches he experienced prior to his accident in service.  She explained that the headaches prior to the accident were not described in sufficient detail to make a comparison.  The Board finds that that examination is inadequate, as the examiner did not respond to the question posed.  Likewise, she did not opine whether the Veteran's current headaches are related to the truck accident in service.  Accordingly, another examination to secure a medical nexus opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran's disability picture and the history of his headaches are quite complex; therefore, the opinion must be by a specialist.   
Regarding jaw disability, the Veteran's STRs and his service separation examination note that he sustained a jaw fracture in service.  A December 2000 VA outpatient treatment record notes that he reported temporomandibular joint (TMJ) pain, and a provider suggested he seek follow-up.  At the December 2007 Travel Board hearing the Veteran testified that as a result of his jaw fracture in service his jaw popped "once in a while" and was painful.  The Veteran is competent to report lay observable symptoms of pain and a popping sensation.  As the evidence of record suggests that the Veteran may have a current disability from a jaw fracture in service, the "low threshold" standard as to when a VA examination is necessary is met; hence, development for an examination to secure a nexus opinion is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

	Eye disability

A November 2009 VA outpatient treatment record notes that the Veteran has diagnoses of various eye disabilities including: age related macular degeneration, cataracts, hyperopic astigmatism, presbyopia, and suspected glaucoma.  In his hearing testimony the Veteran alleged that he was in the field with an artillery unit while stationed in Korea, washed his face in the stream, and woke up the next morning with extreme swelling underneath his eyelids.  He added that he was evacuated by helicopter on a "1-2-1 evac" to Seoul, South Korea where he was treated in a hospital for approximately 5 days.  He noted that he was discharged from the hospital with a patch over his right eye and instructions to wear it for 30 days.  He reported that he had blurred vision and astigmatism and that he had a "hole behind [his] retina" in the left eye.  Review of the claims file reveals that any records of treatment at a hospital in Seoul, South Korea have not been sought.  Accordingly, development for such records is necessary. 

The Veteran has also alleged that his eye disability is secondary to diabetes mellitus.  As the matters of service connection for diabetes and for an eye disability are consequently inextricably intertwined, consideration of service connection for an eye disability claim must be deferred pending resolution of the diabetes mellitus claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
 
The records of treatment the Veteran identified (inpatient treatment at Diamond Headache Clinic in 1990) are of record; however, a March 2007 VA outpatient treatment record notes that he reported he was treated at Diamond Clinic in "1998 or so."  Additionally, in a follow-up e-mail, the February 2011 examiner noted that the Veteran was "still undergoing testing at headache clinics."  The Veteran reported that he is for his medical problems on an ongoing basis at the Chillicothe VA Medical Center (VAMC).  Records of any treatment he has received for the disabilities at issue in the intervening period may contain pertinent information and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from December 2010 to the present.  

The RO should also ask the Veteran to identify any and all evaluation and/or treatment he received for the disabilities at issue.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  Of particular interest are records of any further private treatment for headaches (to include further evaluation at Diamond Clinic or other clinics).  If he has not received any private treatment, he should so indicate.

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  If the results of this development suggest that there are additional pertinent and outstanding treatment records, the RO should arrange for development for such records. 

2. After the development sought in #1 (above) is completed, the RO should arrange for the Veteran to be examined by a neurologist to determine the proper diagnosis and likely etiology for his current headache disorder.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should: (a) identify (by medical diagnosis) any current headache disorder and (b) as to each diagnosed entity opine whether it at least as likely as not (a 50 percent or greater probability) that such disability is related to the Veteran's active service (to include headaches at any time therein or to injury therein).  

The examiner must explain the rationale for all opinions.  If the examiner is unable to provide a requested opinion, it should be so stated (along with a detailed explanation of the reason why the opinion cannot be offered, i.e., whether due a deficiency in the state of general medical knowledge, or because there is a deficiency in the record, i.e. additional information is required. 

3. The RO should then arrange for an appropriate examination of the Veteran to ascertain the presence, and determine the likely etiology of any jaw disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should identify (by medical diagnosis) any current jaw disability found, and opine whether it is at least as likely as not (a 50 percent or greater probability) that such is related to the jaw fracture the Veteran sustained in service.  The examiner must explain the rationale for all opinions.

4. The RO should also ask the Veteran for more specific details (i.e. name and location of hospital, etc.) and an approximate date range for his hospitalization in Seoul, South Korea.  Based on such information the RO should arrange for an exhaustive search for complete clinical records of the alleged treatment the Veteran received for his eyes at a hospital in Seoul, South Korea.  If the records cannot be located, the scope of the search should be described for the record.  If the Veteran provides insufficient identifying information, he must be advised of what further information is necessary.  The RO should arrange for any further development suggested (i.e. examination to secure a nexus opinion if indicated).  

5. The RO should also arrange for exhaustive development to determine whether or not the Veteran's duties as a field wireman in Korea would have involved travel to the Korean DMZ.  The RO should arrange for all appropriate research including securing unit records to determine whether the Veteran's unit delivered supplies to the DMZ, and whether he was involved in such activities.  

If further information from the Veteran is required for this development to be completed, he must assist in this matter by providing such information.  If any requested records are unavailable, or the search for such records yields negative results, he should be so notified, and it should be so noted in the claims file, along with an explanation for the negative result. 

6. If and only if the development requested above establishes the Veteran's presence in the DMZ shortly after July 1969, the RO should arrange for an endocrinology examination of the Veteran to secure an opinion as to whether presence in an area recently (approximately one month prior) sprayed with herbicides is the type of herbicide exposure that would result in type II diabetes mellitus.  The RO must inform the examiner of the established timeframe for the Veteran's presence in the DMZ, and of the dates of herbicide spraying most proximal in time to his presence there. The examiner must review the Veteran's claims file in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should opine whether the Veteran's current diabetes mellitus is at least as likely as not (a 50 percent or greater probability) related to his exposure to herbicides in the Korean DMZ.  The examiner should comment on the latency period following herbicide spraying during which exposure would be deemed hazardous, and opine on the etiological relationship, if any, between the Veteran's exposure to defoliant residual from recent spraying and his current diagnosis of diabetes.  The examiner must explain the rationale for all opinions, with citation to medical texts/treatises as appropriate.

7. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

